NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,962,197 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an optically transmissive sheet having a first broad-area surface substantially coextensive with a first side of the optically transmissive sheet, a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet and extending parallel to the first broad-area surface, a first edge, an opposing second edge, a light coupling area located near the first edge, and a two-dimensional light extraction area located on at least one of the first and second broad-area surfaces and at a distance from the first edge; a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces, wherein at least a substantial portion of the major surface is located in a space between the first and second edges; a linear array of electrically interconnected side-emitting LED packages mounted to the major surface of the strip of heat-conducting printed circuit and optically coupled to the optically 
The closet prior art, QI (US 2012/0182497) and PANG (US 7,287,892), does not include the combination of all the claimed limitations above, specifically an optically transmissive sheet, a strip of heat-conducting printed circuit located near the first edge and having a major surface extending generally parallel to the first and second broad-area surfaces, at least a substantial portion of the major surface is located in a space between the first and second edges, a linear array of electrically interconnected side-emitting LED packages mounted to the major surface of the strip of heat-conducting printed circuit and optically coupled to the optically transmissive sheet, a plane of a light emitting aperture of each of the electrically interconnected side-emitting LED packages is oriented perpendicular to the major surface and the first broad-area surface, and the optically transmissive sheet is configured to propagate light from the light coupling area towards the two-dimensional light extraction area using optical transmission and total internal reflection as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the QI and PANG reference in the manner required by the claims.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/J. E./
Examiner, Art Unit 2875

/TSION TUMEBO/Primary Examiner, Art Unit 2875